ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_02_FR.txt. 109

OPINION INDIVIDUELLE DE M. KLAESTAD
[Traduction ]

A mon avis, la Cour n'aurait pas dû donner l’avis qui lui est
demandé et ce pour les raisons suivantes :

I. La présente demande d’avis consultatif, qui est introduite
en vertu de l’article XII du Statut du Tribunal admiuistratif de
l'Organisation internationale du Travail, porte sur quatre jugements
que ce Tribunal à rendus dans des affaires contentieuses portées
devant lui contre l'Unesco par quatre anciens fonctionnaires de
cette Organisation. L’Unesco, sous forme d’une demande d'avis
consultatif, conteste la validité des jugements, en alléguant que
le Tribunal n’était pas compétent ou qu’il a dépassé sa compétence.

La méthode judiciaire normale pour contester des jugements
rendus par le Tribunal administratif, dans des affaires conten-
tieuses entre une organisation internationale et des personnes
privées, consisterait en une revision en procédure contentieuse.
Toutefois, comme l’article 34 du Statut de la Cour permet aux
États. seulement, et non aux organisations internationales ou
aux personnes privées, de comparaître devant la Cour en qualité
de parties à une procédure contentieuse, la possibilité d’une telle
revision par la Cour serait exclue. Dans ces conditions, l’article XII
du Statut du Tribunal administratif de l'Organisation inter-
nationale du Travail a pour objet de prévoir une autre méthode
pour soumettre à la Cour la question de la validité des jugements
du Tribunal administratif, à savoir la voie d'une demande d’avis
consultatif portant sur des questions relatives à la compétence
du Tribunal ou « à une faute essentielle dans la procédure suivie ».

Ainsi, les quatre affaires auxquelles ont trait les questions posées
à la Cour et qui, par leur nature même, étaient des affaires conten-
tieuses portées devant le Tribunal administratif ont, par l'opération
de l’article XII du Statut de ce Tribunal, été transformées en
affaires de caractère consultatif devant la Cour, avec cette modi-
fication apportée à la procédure consultative usuelle, que l'avis
donné par la Cour en vertu de l’article XII, paragraphe 2, a
force obligatoire. Cette transformation d’une procédure conten-
tieuse devant le Tribunal administratif en une procédure consul-
tative devant la Cour entraîne, au point de vue de la procédure,
des conséquences sérieuses. .

Il ressort des dispositions de l’article 66 du Statut de la Cour
que, seuls, les États et les organisations internationales ont accès
à la Cour en procédure consultative. Les personnes privées n’ont
pas le droit de participer à la procédure engagée devant la Cour.
Conformément à cet article, la Cour ne peut recevoir d’exposés
écrits ou oraux que d’Etats ou d'organisations internationales.

36
OPIN, INDIV. DE M. KLAESTAD (AVIS 23 X 56) IIO

Le droit n’a pas été accordé aux personnes privées de soumettre
à la Cour des exposés écrits, ni de comparaître ou de se faire
représenter à l'audience pour y prononcer des exposés oraux
relatifs aux questions posées à la Cour à fin d'avis consultatif.
Les dispositions de l’article 66 n’ont pas donné aux quatre anciens
fonctionnaires de l’Unesco l’occasion de défendre leurs intérêts ;
et cependant, ils sont directement intéressés à la matière dont la
Cour traite et ils seront directement affectés par son avis.
L'article XII, paragraphe 2, du Statut du Tribunal administratif
n’en dispose pas moins que l'avis de la Cour aura force obligatoire.

Afin de porter remède à cette situation évidemment inacceptable,
l'Unesco a proposé que les observations et renseignements que les
quatre anciens fonctionnaires désireraient éventuellement sou-
mettre à la Cour fussent transmis à l'Organisation qui, sans en
examiner le contenu, les transmettrait à la Cour dans les délais
fixés. Cette proposition a été acceptée par le Conseil des quatre
anciens fonctionnaires, qui s’y est conformé. Mais un expédient
de cette nature n’assure pas l'égalité de statut nécessaire, en
droit et en fait, entre l'Organisation, d’une part, et des personnes
privées intéressées, de l’autre, étant donné que les personnes
privées auraient forcément à dépendre de l'Organisation — leur
adversaire dans les différends soumis au Tribunal administratif
— pour la présentation à la Cour de leur point de vue.

La question relative aux débats oraux présente des difficultés
encore plus grandes. Comme l’article 66 du Statut ne permet pas
à des personnes privées de comparaître devant la Cour ou d’être
représentées à l'audience, la Cour, si elle avait tenu des audiences,
eût dû envisager la possibilité que Unesco s’y présente et défende
son point de vue en l'absence des quatre anciens fonctionnaires
ou de leur représentant, ceux-ci n'étant pas autorisés à y par-
ticiper. Pour prévenir une telle éventualité et pour assurer dans
toute la mesure possible l’égalité nécessaire entre l'Organisation
et les personnes privées intéressées, la Cour s’est trouvée obligée
de renoncer aux audiences dans la présente procédure consul-
tative, encore que l’article 66 prévoit que la Cour peut tenir des
débats oraux et nonobstant le fait que jusqu'ici, dans toutes les
affaires consultatives, considérées par cette Cour, des audiences
ont été ordonnées comme une partie normale et utile, sinon indispen-
sable, de la procédure.

IT. L'article XII du Statut du Tribunal administratif de l’Or-
ganisation internationale du Travaïl, en vertu duquel la demande
d'avis a été introduite, dispose que, dans tous les cas où le Conseil
exécutif d’une organisation internationale, qui a fait la déclaration
prévue à l’article IJ, paragraphe 5, conteste une décision du
Tribunal affirmant sa compétence ou considère qu’une décision
du Tribunal est viciée par une faute essentielle dans la procédure
suivie, la question de la validité de la décision sera soumise par

37
OPIN. INDIV. DE M. KLAESTAD (AVIS 23 X 56) III

le Conseil exécutif intéressé, pour avis consultatif, à la Cour
internationale de Justice. Bien que les décisions du Tribunal
administratif portent sur des différends entre une organisation
internationale et des personnes privées, seule l’organisation
possède le droit de contester de cette manière la validité des
décisions. Les autres parties aux différends, les personnes privées,
ne disposent pas du droit correspondant de contester la validité
d’une décision. La raison de cette inégalité manifeste peut être
partiellement due au Statut de la Cour, qui ne permet pas à des
personnes privées d'introduire une requête pour avis consultatif.

Les dispositions de l’article XII ont donc créé une inégalité mani-
feste entre les parties à un différend sur lequel le Tribunal adminis-
tratif a prononcé. Cet article a introduit une procédure de revision
qui manque à observer les principes fondamentaux d'égalité de la
justice et d’impartialité de la procédure. Ce manque d'égalité et
d’impartialité s'aggrave du fait que le droit de contester la validité
d’une décision du Tribunal administratif, tout en étant accordé à
l’organisation internationale, est refusé à la partie la plus faible.

III. Étant donné la situation judiciaire anormale ainsi créée par
ces diverses règles de procédure, on peut se demander si la Cour
devrait répondre aux questions qui lui ont été posées.

L'article 65 du Statut prévoit que la Cour « peut donner» (dans
le texte anglais : «may give ») un avis consultatif sur toute question
juridique. C’est ainsi que, la Cour, dans son avis consultatif de 1950,
relatif à l’Interprétation de certains traités de paix (première phase),
s'est exprimée comme il suit :

« L'article 65 du Statut est permissif. Il donne à la Cour le pouvoir
d'apprécier si les circonstances en l'espèce sont telles qu’elles doivent
la déterminer à ne pas répondre à une demande d'avis. »

Dans l'affaire consultative relative au Statut de la Carélie orientale,
la Cour permanente de Justice internationale a en fait refusé, en
1923, de donner un avis. Avant cela, en mars 1922, la Cour perma-
nente avait examiné la question de savôir si elle avait le droit de
refuser de répondre à une demande d’avis. Dans une note, le juge
Moore avait exprimé Popinion que l’article 14 du Pacte de la Société
des Nations ne pouvait étre considéré comme imposant a la Cour
l'obligation de donner des avis consultatifs sans condition et sur
demande. La Cour s’était associée à cette manière de voir (Publica-
tions de la Cour, Série D, n° 2, pages 161 et 383-398).

A cette époque, la disposition afférente aux avis consultatifs se
trouvait à l’article 14 du Pacte de la Société des Nations. Le texte
anglais disposait comme il suit : « The Court may also give an advisory
opinion upon any dispute or question referred to it by the Council or
by the Assembly.» Le texte frangais était ainsi libellé: « Elle [la

38
OPIN. INDIV. DE M. KLAESTAD (AVIS 23 X 56) II2

Cour] donnera aussi des avis consultatifs sur tout différend ou tout
point dont la saisira le Conseil ou l’Assemblée. » Dans le Statut de
la Cour internationale de Justice, à l’article 65, le mot « donnera »
a été changé en « peut donner », ce qui exprime clairement, dans le
texte français également, le caractère permissif de la disposition.

Par conséquent, selon moi, la Cour est fondée à refuser de donner
Vavis consultatif qui lui est demandé quand elle estime que des
raisons décisives l’amènent à ce refus.

IV. Eu égard à ces diverses considérations, j’incline à penser que
la Cour ne devrait pas, en répondant aux questions qui lui ont été
posées, sanctionner implicitement une procédure de revision qui
place dans un état d’inégalité manifeste les parties aux différends
auxquels ont trait les questions posées et qui, contrairement aux
dispositions de l’article 66 du Statut, crée un obstacle à l'examen
par la Cour, en audience publique, des demandes d’avis. Ces consi-
dérations paraissent spécialement pertinentes dans l'affaire consul-
tative actuelle, vu l’article XII, paragraphe 2, du Statut du Tribunal
administratif, qui dispose que l'avis de la Cour aura force obliga-
toire, assimilant ainsi plus étroitement que d’habitude l'affaire
consultative présente à une affaire contentieuse.

Donner un avis consultatif dans le cas actuel sur la base de cette
procédure de revision défectueuse, ne serait guére compatible avec
les devoirs de la Cour en matiére judiciaire: Désireuse de coopérer
dans toute la mesure du possible avec un autre organe des Nations
Unies dans l’accomplissement de devoirs internationaux, la Cour
s’est écartée de sa procédure usuelle, en renonçant à tenir audience
et en acceptant des personnes privées intéressées, qui n'ont pas
accès à elle, des exposés écrits transmis à la Cour par l Organisation.
Quoi que Von puisse penser d’une telle dérogation 4 une procédure
judiciaire normale, la Cour ne peut en aucun cas ni méconnaitre le
principe fondamental de I’ égalité des parties — égalité en droit
comme en fait —, qui est expressément confirmé par l'article 35,
paragraphe 2, du Statut de la Cour, ni transiger avec ce principe.
La Cour ne devrait pas non plus, en répondant aux questions qui
lui sont posées, paraître acquiescer à une procédure de revision qui,
en accordant à une seule des parties aux jugements du Tribunal
administratif le droit de contester ces jugements, manque à observer
des principes généralement reconnus.

Pour ces motifs, j'estime que la Cour aurait dû se prévaloir du
droit que lui confère l’article 65 du Statut de s'abstenir de donner
Vavis consultatif qui lui est demandé.

Cependant, je ne vais pas jusqu’à dire qu’en l'espèce, la compé-
tence pour donner un avis consultatif fait défaut à la Cour. Du
moment que l'avis, conformément à l’article 96 de la Charte des
Nations Unies et à l’article 65 du Statut de la Cour, est demandé

39
OPIN. INDIV. DE M. KLAESTAD (AVIS 23 X 56) 113

par un organe dûment autorisé des Nations Unies sur des questions
juridiques se posant dans le cadre de son activité, et puisque les
Questions I et III — mais guère les Questions II a) et b) — rentrent
dans les termes et le domaine de l’article XIT du Statut du Tribunal
administratif de l'Organisation internationale du Travail, la compé-
tence de la Cour pour donner un avis semble établie. Mais selon
moi, la Cour aurait dû s’abstenir d’exercer sa compétence, comme
elle l’a fait, pour des raisons différentes, dans l'affaire de l Or moné-
taive. Néanmoins, puisque la Cour en a décidé autrement, j’ai voté
sur les questions qui lui ont été posées, acceptant les réponses don-
nées dans le dispositif de l’avis.

(Signé) Helge KLAESTAD.

40
